Citation Nr: 0639567	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as a residual of herbicide 
exposure during service.

2.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1966 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2006 the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The case was previously before the Board in June 2006, when 
the issues remaining on appeal were remanded for examination 
of the veteran and medical opinions.  Unfortunately, another 
remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this appeal in June 2006 so that VA 
examinations of the veteran could be conducted.  The veteran 
was scheduled for the examinations but he failed to report.   
Under the applicable criteria, when entitlement to a benefit, 
such as an original claim for service connection, cannot be 
established or confirmed without a current VA examination or 
re-examination and a claimant, without good cause, fails to 
report for such examination, or re-examination, the claim 
shall be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (2006).  

In November 2006, the veteran's representative submitted a 
statement in which he stated that the veteran's failure to 
report for the scheduled VA examinations had been due to a 
death in the family.  The representative then requested 
additional remand for examination of the veteran.  The Board 
accepts the assertions of the representative that the veteran 
was unable to report for VA examination because of a death in 
the family.  Accordingly, the case will be remanded to permit 
the veteran one additional chance to report for the 
examinations.  

There are several diagnoses of PTSD of record.  However, 
these diagnoses appear to be based upon vague allegations of 
combat by the veteran which the RO has been unable to verify.  
There is verification of a single truck accident during 
service.  Another VA examination should be conducted to 
ascertain if this one stressor is sufficient to account for 
any diagnosis of PTSD which may be made.  

There is recent medical evidence of arthritis of the right 
knee and recent treatment for an unidentified rash.  VA 
examinations are required to ascertain if these disorders are 
related to service.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The examination should be 
conducted with consideration of the 
criteria for PTSD.  The examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
PTSD, the examiner should reconcile the 
diagnoses.  The examiner is informed that:  

The veteran served as a truck driver 
in Vietnam.  There is no objective 
evidence to support his assertions 
that he engaged in combat with the 
enemy during service in Vietnam.  The 
service medical records verify that 
the veteran was involved in a truck 
accident when the truck brakes failed 
and the truck struck a tank in the 
convoy.  The veteran incurred a 
laceration of the scalp and puncture 
wound of the right thigh from the 
stick shift at this time.  There is 
no evidence to support the assertion 
that the accident was the result of a 
land mine explosion as alleged by the 
veteran.  

If a diagnosis of PTSD is appropriate, the 
examiner should specify if the above noted 
"stressor" was sufficient to cause the 
PTSD.  Any psychological testing which the 
examiner feels would be helpful should to 
be accomplished.

2.  The veteran should be scheduled for a 
skin disease examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The report of examination 
should include a detailed account of all 
manifestations of any skin disease found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should elicit a history from the veteran 
as to the date of onset of any skin 
disease, the nature and progress of the 
disease, and past treatment received for 
the skin disease.  The examiner should 
review any pertinent material in the 
claims folder and integrate the 
information available in the claims folder 
with the information provided by the 
veteran in constructing an overall picture 
which is commensurate with the facts 
available.  The examiner should then 
provide an opinion as to whether any 
current skin disorder began during the 
veteran's military service or is related 
to the veteran's military service or 
exposure to Agent Orange during service.

3.  The veteran should be scheduled for a 
joints examination.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
report of examination should include a 
detailed account of all manifestations of 
right knee pathology found to be present.  
All necessary tests should be conducted.  
The examiner is requested to review the 
veteran's March 1986 VA surgical records 
and offer an opinion, if possible, as to 
whether any current right knee disorder is 
related to the veteran's military service 
or the right thigh puncture injury 
incurred during service. 

4.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

